 1   LAW OFFICES OF ROBERT BYERS
     Robert Byers (California State Bar No. 159871)
 2   420 3rd Street, Suite #250
     Oakland, California 94607
 3   Telephone: (510) 465-4000
     Email:       robertbyers@bayareajustice.com
 4

 5   Attorney for Norberto Hernandez

 6

 7                                  IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                              OAKLAND DIVISION
10

11     UNITED STATES OF AMERICA,                                Case No.: 4:21-mj-70377-MAG

12                     Plaintiff,                               STIPULATION AND ORDER
                                                                RESETTING STATUS HEARING AND
13               v.                                             EXCLUDING TIME UNDER THE
                                                                SPEEDY TRIAL ACT AND RULE 5.1
14     NORBERTO HERNANDEZ,

15                     Defendant.                               Hearing Date:   May 25, 2021
16                                                              Hearing Time:   1:00 p.m.

17          The parties jointly request the Court reset the status conference regarding preliminary hearing

18   or arraignment from May 25, 2021 to June 21, 2021 at 1:00 p.m. The government has produced

19   discovery, and defense counsel needs additional time to review the discovery with Mr. Hernandez. As

20   a result, the parties request the Court exclude time under Federal Rule of Criminal Procedure 5.1(c)

21   and (d) and the Speedy Trial Act, 18 U.S.C. § 3161, between May 25, 2021 and June 21, 2021 to

22   allow for effective preparation of counsel taking into account the exercise of due diligence.

23          //

24          //

25          //

26          //

27          //

28          //

     STIPULATION AND ORDER RESETTING STATUS HEARING United States
     v. Norberto Hernandez, 4:21-mj-70377-MAG
                                                            1
 1

 2                                                              IT IS SO STIPULATED.
 3

 4    Dated:      May 24, 2021                                  LAW OFFICES OF ROBERT BYERS
 5                                                              /s/ Robert D. Byers
                                                                ROBERT D. BYERS
 6                                                              Attorney for Mr. Hernandez
 7

 8    Dated:      May 24, 2021                                  STEPHANIE M. HINDS
                                                                Acting United States Attorney
 9                                                              Northern District of California

10                                                              /s/ Benjamin K Kleinman
                                                                BENJAMIN K. KLEINMAN
11                                                              Special Assistant United States Attorney
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER RESETTING STATUS HEARING United States
     v. Norberto Hernandez, 4:21-mj-70377-MAG
                                                            2
 1

 2
                                                    ORDER
 3
            Based on the reasons provided in the stipulation of the parties above, the Court hereby finds:
 4
            1.      The defendant and defense counsel need additional time to discuss the case and the
 5
                    evidence.
 6
            2.      These tasks are necessary for the defense preparation of the case, and the failure to grant
 7
                    the requested continuance would unreasonably deny counsel for defendant the
 8
                    reasonable time necessary for effective preparation, taking into account the exercise of
 9
                    due diligence; and
10
            3.      The ends of justice served by this continuance outweigh the best interest of the public
11
     and the defendant in a speedy trial.
12
            Based on these findings, it is hereby ordered that the status hearing date of May 25, 2021,
13
     scheduled at 1:00 p.m. is vacated and reset for June 21, 2021 at 1:00 p.m. It is further ordered that
14
     time is excluded pursuant to Federal Rule of Criminal Procedure 5.1(c) and (d), and the Speedy Trial
15
     Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), from May 25, 2021 through June 21, 2021.
16
                                                                       S DISTRICT
17                                                                 ATE            C
             May 25, 2021
     DATED:_________________                                      T
                                                          ____________________________________       O
                                                                   S




                                                                                                      U
                                                                  ED




18                                                        HONORABLE KANDIS A. WESTMORE                 RT
                                                                          ANTEDJudge
                                                              UNIT




                                                          United States Magistrate
19                                                                              GR
                                                                                                           R NIA
            IT IS SO ORDERED.
20
                                                                                                t m o re
                                                                                        dis Wes
                                                              NO




                                                                                   an
                                                                        J u d ge K
                                                                                                           FO




21
                                                               RT




                                                                                                       LI




                                                                       ER
                                                                  H




                                                                                                     A




22                                                                          N                         C
                                                                                              F
                                                                                D IS T IC T O
                                                                                      R
23

24

25

26
27

28

     ORDER RESETTING STATUS HEARING United States
     v. Norberto Hernandez, 4:21-mj-70377-MAG
                                                         1
